Citation Nr: 1543873	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-19 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1988 and from November 2004 to July 2005.  The Veteran also had additional service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2010, August 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In the April 2010 decision, the RO denied entitlement to service connection for a back disability.  The August 2011 rating decision reopened the Veteran's claim and then again denied entitlement to service connection for a back disability.

In the July 2012 rating decision, the RO denied the claim for service connection for a back disability on the basis that no new and material evidence had been received to reopen the claim.

The Board notes however, that in December 2010 and September 2011, the Veteran filed a timely notice of disagreement with both the April 2010 and August 2011 rating decisions which, in part, denied service connection for a low back disability.  Despite the timely notice of disagreements, a statement of the case was not issued regarding this issue.  As the Veteran submitted a timely appeal of the April 2010 and August 2011 rating decisions, this obviates the need for the Veteran to submit new and material evidence to reopen his claim for service connection for a low back disability.  

In July 2015, the Veteran testified at a videoconference hearing held at the Des Moines RO which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of whether new and material evidence has been submitted to reopen a claim of service connection for a colon condition and entitlement to service connection for a left and right leg disability have been raised by the record in a July 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for service connection for a low back disability.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran underwent a VA examination in December 2009.  The examiner opined that it was less likely than not that the Veteran's back disability was caused by or the result of a 2008 injury during combative training.  The examiner noted that the Veteran acknowledged multiple prior injuries to his spine to include childhood injuries.  Additionally, a December 2008 MRI demonstrated long-standing degenerative disease which was not of the acute nature.

The Veteran underwent a VA examination in January 2011.  The examiner opined that the Veteran's current back disability was not related to the 2008 injury he sustained while on Active Duty for Training (ACDUTRA).  The examiner noted that the Veteran had degenerative disc disease at least as early as 2000 as x-rays from 2000 demonstrated degenerative disc disease/spondylosis of the lumbar spine.

The Veteran again underwent a VA examination in September 2015.  The examiner concluded that it was less likely than not that the Veteran's current back disability was a result of his injury during combatives in 2008 while on ACDUTRA.  The examiner noted that the Veteran had prior lumbar degenerative disc disease on an MRI in 2000.

Significantly, there is evidence that the Veteran has a current low back disability and he also had a low back disability that preexisted his second period of active service.  The record demonstrates that the Veteran's low back disability might have also preexisted his first period of service as the Veteran reported that he had childhood back injuries.  As a result, the previous VA examinations are not adequate as they did not specifically address whether the Veteran's service permanently aggravated any preexisting low back disability beyond the natural progress of the disorder. 

Accordingly, the Board finds that further development is warranted so an examiner can provide an opinion as to whether any low back disability that preexisted his first or second period of service was not aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Thus, a medical opinion is needed, either by way of an addendum opinion or new examination that addresses this aspect of the Veteran's claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4) (2014).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his claimed disability currently on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Return the claims file to the examiner that examined the Veteran for his low back disability in September 2015.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that physical examination is necessary, such examination should be scheduled.  

The examiner should furnish an opinion as to whether the Veteran's low back disability clearly and unmistakably preexisted his first period of service.

The examiner should then furnish an opinion as to whether the Veteran's preexisting arthritis condition underwent any increase in service beyond its natural progression, or was otherwise aggravated by his first or second period of active service.  

The examiner should specifically address the 2008 incident when there Veteran claim to have injured his back during combatives while on ACDUTRA and whether these injuries aggravated a preexisted back disability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







